Citation Nr: 9901061	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-43 254	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus, post-operative.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied, in pertinent part, a claim by 
the veteran seeking entitlement to service connection for a 
herniated nucleus pulposus, post-operative.  In February 
1996, the veteran requested that his claims file be 
transferred to the Nashville, Tennessee RO.  

Initially, the veteran had requested a personal hearing in 
connection with this appeal before a Member of the Board at 
the Nashville, Tennessee RO.  In June 1997, he was notified 
at his last known address that a hearing was scheduled for 
August 7, 1997.  However, he failed to report at the 
appointed time and place.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for his low back disorder.  Specifically, 
he asserts that he is disabled due to a herniated nucleus 
pulposus, a condition which has required surgery.  He 
contends that his low back disorder began during active duty.  
Overall, he feels that service connection is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim of 
entitlement to service connection for a herniated nucleus 
pulposus, post-operative is well grounded.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran currently 
has a low back disorder involving a herniated nucleus 
pulposus, post-operative.

2.  No medical evidence of record indicates that the 
veterans post-operative herniated nucleus pulposus is 
related to his service.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a low back disorder 
involving a post-operative herniated nucleus pulposus is 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for a herniated nucleus 
pulposus, post-operative; therefore, there is no statutory 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131  (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303 
(1998).  Generally, competent medical evidence is required to 
meet each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

In the present case, the veterans service medical records 
are not complete.  However, several attempts have been made 
by the RO to locate and obtain the records, all of which have 
been unsuccessful.  Most recently, according to an April 1998 
letter, the RO sent the veteran a VA Form 13055 to complete 
and return in order to assist them in an attempt to obtain 
service medical records.  The claims file shows that no 
response was received from the veteran.  Overall, the Board 
finds that the RO has made sufficient attempts to fully 
develop the record.

The service medical records that are available include a June 
1991 X-ray report.  It indicates that the veteran was seen 
with a history of recurrent low back pain; X-rays revealed no 
radiographic evidence of significant low back pathology.  The 
claims file also contains service clinical records dated May 
1992, indicating treatment of the veterans right foot.  The 
veterans separation medical report is also of record.  It is 
dated June 1993 and indicates that his spine was normal at 
the time of separation from service.  The associated report 
of medical history shows that the veteran denied having 
recurrent back pain.

The veterans DD-214 indicates that the effective date of his 
separation from service was August 1993.

A December 1993 consultation report indicates that the 
veteran was seen for a right hamstring strain.

VA medical records consist of clinical and outpatient records 
dated from January 1994 to October 1995.  A January 1994 VA 
admission report shows that he was admitted for complaints of 
low back pain with radiation to the right leg.  Medical 
history indicates that the pain began in October 1993 after 
the veteran played racquetball.  Diagnosis was a herniated 
nucleus pulposus, right, at L5-S1.  The veteran underwent 
surgical hemilaminectomy, foraminotomy, and diskectomy in 
January 1994.

A February 1994 VA magnetic resonance imaging (MRI) report 
indicates that the veteran had a right paramedian disc 
herniation at L5-S1.  It indicates that the veterans pain 
was of 3 months duration.

A March 1994 VA examination report indicates, as medical 
history provided by the veteran, that he was seen in service 
for low back pain on 4 to 5 occasions from 1990 to 1993.  The 
report indicates that he had an onset of low back pain with 
radiating pain to the right leg in September 1993 after 
playing racquetball.  It states that the veteran was status 
post low back surgery, but still had pain down his leg and 
was unable to straighten it.  Physical examination revealed a 
positive straight leg raising test on the right and a total 
absence of right Achilles reflex.  Diagnosis was sciatica 
secondary to lumbar disc disease, right side.

A May 1994 VA hospitalization discharge summary indicates 
that the veteran was admitted in May 1994 for continuing low 
back pain.  A myelogram revealed decreased filling of the 
right sacral first nerve root.  The report also indicates 
that the veteran injured his low back in September 1993 from 
playing racquetball.  He underwent a lumbar puncture.  
Diagnoses were chemical meningitis and S1 radiculopathy on 
the right.  

An October 1995 VA MRI report indicates that the veteran had 
multilevel disc desiccation, post surgical changes at L5-S1 
with right hemilaminectomy, and recurrent disc herniation at 
L5-S1 with narrowing of the right neural foramen.

Several lay statements submitted by the veteran reflect that 
he was treated for low back pain on several occasions during 
service since 1990, but that, to the best of his knowledge, 
most of his service medical records were lost in transit from 
Saudi Arabia.  The veteran acknowledges that he became 
disabled due to his low back problems in September 1993, but 
that he was told that his back problems must have started 2 
to 3 years prior to that time.  Overall, he feels that his 
disc was already slipped prior to September 1993.  
Specifically, he believes that his current low back disorder 
was incurred during active duty in 1991 when he was involved 
in a motor vehicle accident; he indicates that a Bradley 
fighting vehicle in which he was riding flipped over.

III.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds that this requirement has 
been satisfied.  Specifically, the medical evidence shows 
that the veteran has a low back disorder, namely a recurrent 
herniated nucleus pulposus, post-operative.

Since it is clear that the veteran currently has a post-
operative, recurrent herniated nucleus pulposus, the 
determinative issue for purposes of a well-grounded claim is 
whether the claims file contains any evidence that this 
disorder was incurred in or is related to service.  Caluza, 7 
Vet. App. at 506; 38 U.S.C.A. §§  1110, 1131  (West 1991); 
38 C.F.R. §§  3.303, 3.307, 3.309  (1998).

After careful review of the claims file, the Board finds no 
such evidence.  Specifically, it finds no competent evidence 
that the veterans current low back disorder is related to 
his service.  The medical evidence shows only that he was 
treated for a herniated disc at L5-S1 beginning in January 
1994.  Moreover, all of the medical evidence indicates, as 
medical history, that his low back disorder began after 
service in September 1993 due to playing racquetball.

The Board acknowledges that the veteran asserts that he was 
treated for back problems in service on several occasions.  
It does not doubt the credibility of these statements, 
although the statements are not confirmed by the service 
medical records.  As stated above, most of the veterans 
service medical records are not of record and are presumably 
unavailable.  However, those that are available do not 
indicate that he incurred a herniated nucleus pulposus during 
service.  The June 1991 X-ray report shows that the veteran 
was seen for recurrent low back pain; however, X-rays did not 
reveal any significant pathology.  Similarly, the veterans 
June 1993 separation medical report shows that his spine was 
normal at the time of that examination.  Furthermore, in his 
report of medical history, the veteran denied having any 
recurrent back pain.  These findings are in stark contrast to 
the post-service VA medical records which consistently 
indicate that the veteran had a herniated disc at L5-S1, 
which was confirmed by both MRI and myelogram.  These records 
all indicate that his low back disorder began in September 
1993 or October 1993, both dates being subsequent to the 
veterans discharge from service.

From the evidence in the claims file, the Board finds no 
evidence that the veteran incurred a herniated nucleus 
pulposus at L5-S1 during service.  In addition, there is no 
competent evidence suggesting that his current herniated 
nucleus pulposus is somehow related to service, to include 
complaints of low back pain during service.

The veteran has argued in lay statements that his current 
back disorder is etiologically related to service, namely to 
a motor vehicle accident in 1991.  However, such statements 
are not competent evidence because he is not shown to have 
the requisite medical expertise to render such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, although one of the VA medical records summarily 
notes a medical history provided by the veteran of recurrent 
back pain since 1990, this is not competent evidence for 
purposes of a well-grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995)  ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' satisfying the Grottveit[ v. 
Brown, 5 Vet. App. 91 (1993)] requirement" as to 
determination of well groundedness, "and a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."). 

Overall, the Board is sympathetic to the veterans claim that 
he currently has a low back disorder manifested by a 
recurrent herniated disc; however, the Board cannot well-
ground his claim and decide it on the merits without the 
existence of competent evidence suggesting that his current 
disability is related to service.  In this case, the only 
suggestion that the current back disorder is related to 
service is the veterans contentions, which are not competent 
evidence.  The objective medical evidence all indicates that 
his herniated disc began after service.  Even if the Board 
presumes that the veteran was treated for low back pain 
during service, none of the evidence of record relates his 
current pathology to any prior instances of back pain.  Under 
these circumstances, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, his claim 
must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes 
that this error was not prejudicial to the veterans claim.  
See Edenfield v. Brown, 8 Vet. App. 384, 390  (1995).


ORDER

The claim for entitlement to service connection for a 
herniated nucleus pulposus, post-operative, is denied as not 
well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
